Citation Nr: 1824326	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for right knee condition.

Entitlement to service connection for right ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a March 2017 Travel Board hearing, a transcript of which is of record.


FINDINGS OF FACT

The evidence of record fails to demonstrate that a right knee condition is etiologically related to the Veteran's active service.

The evidence of record fails to demonstrate that a right ankle condition is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

The criteria for service connection for a right knee condition have not been met. 
38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

The criteria for service connection for a right ankle condition have not been met. 
38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154(a).

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has current diagnoses for right knee and right ankle conditions. A January 2012 x-ray of the Veteran's right knee showed tricompartmental osteoarthritis predominantly within the medial compartment. An August 2012 VA examiner diagnosed the Veteran with right knee strain and right ankle sprain. An x-ray of the Veteran's right ankle, which was taken during the examination, showed an old healed fracture with arthritis. VA treatment records from 2013 and 2014 indicate that the Veteran was diagnosed with knee pain, osteoarthritis knee, chondromalacia patellae, old right knee injury, generalized arthritic pain, and degenerative joint disease. 

The Board finds that the second element of a service connection claim, injury in-service, has been met. The Veteran's service treatment records indicate that he injured his right knee playing football in August 1979 and sprained his ankle playing football in November 1978. 

With regard to a nexus, an August 2012 examiner opined that it was less likely as not that the Veteran's right knee and right ankle conditions were caused by his military service. The examiner explained that the evidence indicated that the Veteran's in-service mild lateral strain of the right knee resolved with no residuals, as he sought no treatment for residual problems following an October 1979 follow-up and he twice declined an exit physical at separation. The examiner also noted that the Veteran was obese during his service and had continued to be so, which most likely contributed to his current right knee arthritis.  

The examiner explained that the current ankle x-ray showed an old fracture with arthritis of the right ankle, but there was no evidence that the Veteran's in-service injury was as severe as demonstrated on the x-ray. The examiner concluded that the old fracture was most likely a post-service injury. The examiner explained that the Veteran's in-service injury was a single episode of a twisted ankle that evidently healed without residuals, as the Veteran had no complaints at discharge and declined an exit physical on separation.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current right knee and right ankle conditions are causally related to his military service. There is no probative clinical opinion which supports a causal relationship between these conditions and active service. Thus, service connection is not warranted.

Additionally, the claims folder does not reflect that the Veteran's right knee or right ankle conditions manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. §§ 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although a lay person is competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis or osteoarthritis of the left knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right knee condition is denied.

Service connection for right ankle condition is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


